      Case 1:20-cv-01437-CKK Document 26 Filed 06/25/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 MOHAMED SOLTAN,
             Plaintiff
        v.                                          Civil Action No. 20-1437 (CKK)
 HAZEM ABDEL AZIZ EL BEBLAWI,
             Defendant


                                        ORDER
                                     (June 25, 2020)
    The Court is in receipt of Plaintiff’s [12] Motion for an Emergency Status
Conference. In the Motion, Plaintiff asks the Court to set a status conference to inquire
about the knowledge and potential involvement of Defendant Hazem Abdel Aziz El
Beblawi in alleged events involving the questioning and harassment of Plaintiff’s family
members by Egyptian officials in Egypt. These events are alleged to have occurred after
the service of the Summons and Complaint on Defendant Beblawi. In the Motion,
Plaintiff explains that he intends to use the status conference to ask the Court to take
actions including, but not limited to, holding Defendant Beblawi in contempt and issuing
injunctive relief preventing Defendant Beblawi from taking future actions or
communicating with those in Egypt in ways which will have the effect of subverting
justice in this case. The Court finds that such relief is not appropriate at this time.
Plaintiff’s [12] Motion is DENIED WITHOUT PREJUDICE.
   Under the Torture Victim Protection Act, Plaintiff argues that he was wounded,
imprisoned, tortured, and almost killed by Egyptian officials for political reasons.
Compl., ECF No. 1, ¶ 1. Plaintiff brings this lawsuit only as against Defendant Beblawi.
However, in his Complaint, he names multiple other “un-sued” Defendants, including
Abdel Fattah el-Sisi, the President of Egypt. Id. at ¶ 15.
    In responding to Plaintiff’s Motion, Defendant Beblawi states that he intends to assert
diplomatic and foreign official immunity. ECF No. 19, 3. And, Defendant has now filed a
Motion to Dismiss based on immunity and other jurisdictional grounds. ECF No. 25.
Before the Court issues any Orders pertaining to Defendant Beblawi’s conduct, the Court
must ascertain its own jurisdiction. However, briefing on these immunity issues has not
yet completed and will take some time.
   Moreover, Plaintiff fails to make any allegations supported by evidence that there is a
nexus between Defendant Beblawi and the alleged actions of Egyptian officials in Egypt.
The most Plaintiff alleges is the closeness in time between service of the Complaint and

                                             1
      Case 1:20-cv-01437-CKK Document 26 Filed 06/25/20 Page 2 of 2




the events in Egypt. However, this inference of causation is insufficient. In his
Complaint, Plaintiff also makes allegations against other prominent Egyptian officials,
including President el-Sisi. Moreover, Plaintiff’s lawsuit has received international press
attention, and it appears that Plaintiff and his counsel have made public statements about
the lawsuit. See, e.g., US Citizen Sues Ex-Egypt Prime Minister over Arrest and Torture,
Al Jazeera, June 2, 2020, at https://www.aljazeera.com/news/2020/06/citizen-sues-egypt-
prime-minister-arrest-torture-200602082154445.html (last visited June 24, 2020); Ruth
Michaelson, US Activist Sues Former Egyptian Prime Minister Over Arrest and Torture,
The Guardian, June 1, 2020, at https://www.theguardian.com/world/2020/jun/01/us-
activist-sues-torture-egypt-mohamed-soltan-hazem-abdel-aziz-el-beblawi (last visited
June 25, 2020); Egypt’s Ex-PM Faces Torture Allegation in American’s Lawsuit, Voice of
America, June 2, 2020, at https://www.voanews.com/usa/egypts-ex-pm-faces-torture-
allegation-americans-lawsuit (last visited June 25, 2020). Given Plaintiff’s allegations
against numerous Egyptian officials, as well as the public nature of his lawsuit, Plaintiff
has presented no evidence sufficient to create an inference that Defendant Beblawi was
involved in the alleged events.
      For these reasons, the Court DENIES WITHOUT PREJUDICE Plaintiff’s [12]
Motion for an Emergency Status Conference.
   SO ORDERED.


                                                          /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                             2
